Thomas S. Waldo
Olivia Glasscock
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: twaldo@earthjustice.org
E: oglasscock@earthjustice.org

Attorneys for Plaintiffs Southeast Alaska Conservation Council; Alaska Rainforest
Defenders; Center for Biological Diversity; Sierra Club; Defenders of Wildlife; Alaska
Wilderness League; National Audubon Society; and Natural Resources Defense Council.


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 SOUTHEAST ALASKA CONSERVATION                       )
 COUNCIL; ALASKA RAINFOREST                          )
 DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
 DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
 WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
 NATIONAL AUDUBON SOCIETY; and                       )
 NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                     )
           Plaintiffs,                               )
                                                     )
                    v.                               )
                                                     )
 UNITED STATES FOREST SERVICE;                       )
 UNITED STATES DEPARTMENT OF                         )
 AGRICULTURE; DAVID SCHMID, in his                   )
 official capacity as United States Forest Service   )
 Region 10 Regional Forester; and EARL               )
 STEWART, in his official capacity as Forest         )
 Supervisor for the Tongass National Forest,         )
                                                     )
           Defendants.                               )

             PLAINTIFFS’ POSITION ON BOND UNDER RULE 65(c)




         Case 1:19-cv-00006-SLG Document 29 Filed 09/27/19 Page 1 of 2
       Plaintiffs submit this statement pursuant to the Court’s Order Granting Motion for

Preliminary Injunction (Doc. 27). In light of Defendants’ statement that they do not seek

a bond (Doc. 28), it is not necessary for this Court to require one. See, e.g. Conn.

General Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003)

(“bond amount may be zero if there is no evidence the party will suffer damages from the

injunction”).

       Respectfully submitted this 27th day of September, 2019.

                                  s/ Thomas S. Waldo
                                  Thomas S. Waldo (AK Bar No. 9007047)
                                  Olivia Glasscock (AK Bar No. 1809072)
                                  EARTHJUSTICE

                                  Attorneys for Southeast Alaska Conservation
                                  Council; Alaska Rainforest Defenders;
                                  Center for Biological Diversity; Sierra Club;
                                  Defenders of Wildlife; Alaska Wilderness
                                  League; National Audubon Society; and
                                  Natural Resources Defense Council.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,               1
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 29 Filed 09/27/19 Page 2 of 2
